12-141
         Chan v. Holder
                                                                                       BIA
                                                                               A073 544 429
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 1st day of August, two thousand thirteen.
 5
 6
 7       PRESENT:
 8                RICHARD C. WESLEY,
 9                DENNY CHIN,
10                SUSAN L. CARNEY,
11                     Circuit Judges.
12       _____________________________________
13
14       FEI CHAN, AKA HUI CHEN,
15
16                        Petitioner,
17
18                        v.                                    12-141
19                                                              NAC
20       ERIC H. HOLDER, JR., UNITED STATES
21       ATTORNEY GENERAL,
22
23                Respondent.
24       _____________________________________
25
26       FOR PETITIONER:                 Eric Y. Zheng, New York, New York.
27
28       FOR RESPONDENT:                 Stuart F. Delery, Acting Assistant
29                                       Attorney General; Terri J. Scadron,
 1                          Assistant Director; Kathryn L.
 2                          Deangelis, Acting Senior Litigation
 3                          Counsel; Siu P. Wong, Trial
 4                          Attorney, Office of Immigration
 5                          Litigation, United States Department
 6                          of Justice, Washington, D.C.

 7       UPON DUE CONSIDERATION of this petition for review of a

 8   decision of the Board of Immigration Appeals (“BIA”), it is

 9   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

10   review is DENIED.

11       Fei Chan, a native and citizen of the People’s Republic

12   of China, seeks review of a December 20, 2011, decision of

13   the BIA denying his motion to reopen.     In re Fei Chan, No.

14   A073 544 429 (B.I.A. Dec. 20, 2011).     We assume the parties’

15   familiarity with the underlying facts and procedural history

16   of this case.

17       We review the BIA’s denial of a motion to reopen for

18   abuse of discretion, mindful of the Supreme Court’s

19   admonition that such motions are “disfavored.”     Ali v.

20   Gonzales, 448 F.3d 515, 517 (2d Cir. 2006) (citing INS v.

21   Doherty, 502 U.S. 314, 322-23 (1992)).     When the BIA

22   considers relevant evidence of country conditions in

23   evaluating a motion to reopen, we review the BIA’s factual

24   findings under the substantial evidence standard.     See Jian

25   Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d Cir. 2008).      An

                                  2
 1   alien may file a motion to reopen within 90 days of the

 2   agency’s final administrative decision.   8 U.S.C.

 3   § 1229a(c)(7)(C); 8 C.F.R. § 1003.2(c)(2).   Although Chan’s

 4   motion was indisputably untimely because it was filed more

 5   than nine years after the agency’s final order of removal,

 6   see 8 U.S.C. § 1229a(c)(7)(C)(i), there are no time

 7   limitations for filing a motion to reopen if it is “based on

 8   changed country conditions arising in the country of

 9   nationality or the country to which removal has been

10   ordered, if such evidence is material and was not available

11   and would not have been discovered or presented at the

12   previous proceeding,” 8 U.S.C. § 1229a(c)(7)(C)(ii); see

13   also 8 C.F.R. § 1003.2(c)(3)(ii).

14       The BIA did not err in finding that Chan’s conversion

15   to Christianity constituted a change in his personal

16   circumstances, rather than a change in country conditions

17   sufficient to excuse the untimely filing of his motion to

18   reopen.   See Li Yong Zheng v. U.S. Dep’t of Justice, 416

19   F.3d 129, 130-31 (2d Cir. 2005); see also Yuen Jin v.

20   Mukasey, 538 F.3d 143, 155 (2d Cir. 2008).   Nor did the BIA

21   err in finding that the country conditions evidence Chan

22   submitted failed to demonstrate a material change in country


                                   3
 1   conditions excusing the untimely filing of his motion

 2   because that evidence demonstrated that the Chinese

 3   government had continually targeted unregistered Christian

 4   groups since the time of Chan’s last hearing and did not

 5   indicate that conditions had worsened for individuals

 6   similarly situated to Chan.    See 8 U.S.C.

 7   § 1229a(c)(7)(C)(ii); see also Jian Hui Shao, 546 F.3d at

 8   169.    Accordingly, the BIA did not abuse its discretion in

 9   denying Chan’s motion to reopen as untimely.    See 8 U.S.C.

10   § 1229a(c)(7)(C).

11          For the foregoing reasons, the petition for review is

12   DENIED.    As we have completed our review, any stay of

13   removal that the Court previously granted in this petition

14   is VACATED, and any pending motion for a stay of removal in

15   this petition is DISMISSED as moot.    Any pending request for

16   oral argument in this petition is DENIED in accordance with

17   Federal Rule of Appellate Procedure 34(a)(2), and Second

18   Circuit Local Rule 34.1(b).

19                                 FOR THE COURT:
20                                 Catherine O’Hagan Wolfe, Clerk
21
22




                                    4